OFFICE OF THE ATIORNEY GENERAL OF TEXAS
                         AUSTIN




5morablr       I4art1 T&N, Adalalrtratm
hxar      Liquor    GontrolBeard
Aurtln,     Taxar
Eonorablo      Ekrt Ford, p&g8 2


            “‘If upon hoarlng u&m the ~tltlon     ot
      any epglloant    rm a 1108118@~,the Oounty
      Judge rinds the faote atatrd therein to bo
      trur and has no other j.arful mason for da-
      nying the applloatlcm,   hr ahmar        an or-
      drr so oerti?yIrlg,  and a oopr of Mid ordrr
      shall ba dslltlrod   to the applloant; * (Urdrr-
      aoorlng ours)
            “1. Upon what ground cay a Oounty
      Judge rrfum a lioana~ under the manIng
      of the tmm *lawful roamto*,   as ths t tarn
      is usurd In tha ebore-quotad atatuti?
               “2.      May a lianaa bs d8ni84 for any Of
      ~~llw;aona         r0r  *Iah a l+nar    mar ba oan-
                   (I

            1. Our oplnlen Is thab In aa*         th8t th8
 Ooanty fudgr ahall irrur a lloansa *ii apan hearia
 upon tbr patltim   ot aw epplioant     for a llaonn,    the
 CoUntJr Judgr finda tha fa o taltataU thanin      to be true,
#and has no other lawi\ll raaaon ior Uansln& tha ap~llou-
   I   ” gh L $16          lnuaUUb       tha undrraoorrU
 iId% to r3f2ti      &Zll&~.        pr:Y%aions of thr aam
 laotlonr  (A~tIola  667-6, V.C~GW*S Panal @ode; Acite, 1937,
 45th La@alaturr,    Oh. 448, ~aoatlon 49)
            “If upon hearIn      upon the prtltim    o?
      any applloant ror a llarnar thaw Gouaty Judge
      finds any raots atatrUtborain       to k untmua,
      tha appllaation     ahall ba d8mIrdt ax&l It
      shall ba anffiaiant      oausa for the Ooanty
      Juaa to rafuar to grant any llaonae
      when he has mason to balie~o that tha ap-
      plioant will eonduot hia’buainaaa       or call-
      Ing berr at retail     In a mennor oontrarv fo
      $aw or In any plaor or JWXWSEoonduciro
      to riolation    of, the law, or likely    to Pa-
      sult in any jeopardy      to tha paago, mrd.8,
      health, or aafstp of the gmaral        publie.   . .”
           In our opInIon, a wlaw?ul reaaoxP for da-
nyiag the applIoat Ion for S llanae,    undar thr texaa
o? the formgoing atatuta,    muld be any faot or faota
hoard in lrldanoa by the County Judga whloh wwld
&ITS reasonable baa18 ?or a oonalualon tMt tha agpli-
osnt will oonduot his buainraa of arLlIng brrr at ro-
tall In a manuec contrary to lew or lu any plaoa or
manner aonduoiva to ololatlm     of tlw law, or llkolf
t4 nault   In any j00paray to the poaoo, morals,
bralth, or aaroty o? th8 ganoral publlo.     The authority
to dany ttm liornaa   on auah ground is of courao In ad-
dition to the ,~authOrity to drny thr 110anaa whhara tb
C$un~“,~~:     rinds any ?aota $tat8d in tha l pplioatlon
             .
                     Our opinion    fr that   a liouxr   mty br
brnla4   onl;   08    th
                      grouadl sat forth in. Art18la     667-6
Vmnon~a     Tonal Coda, a# ~rounda tir refnalng     a litma;.
Eowwor, wa or11 your rttaatIcPn           to tha faot
                                                  that 2~
ma08 Inatano*a,    v&at IO a ground for 6uiying a lioanra
is algo a ground ?or ornorllsg a liaonm,         Aptlolo 667-6
prorldoa that a lloanar aaJr be bnled      if tha ?a068 lta to d
In tha applloatioa    arm iowttl not to ba trua.    Talar
ltetu~nta    in the ~applia8t&m   ara alaa, a &rouad ?br
oanoaling thO lloqnaa under aubdlririon       (6) o? Artiolr
667-19,  Tha rtataunta rrquIrr&    to ba in the applioa-
tion ara rat oat In Ar6101.r667-5.    Tho NquIruanta     of
a rrtaflar*a    application        under aubdlrialoru    (41,   (51,
(6) and (7) of Artlola        667-5,    aqrreapona to thr       rounds
?or mmarlige a llornar       art out In Sub~lvialom      7m)
and (8) of ArbIBla 66749.        The naainlne     lbroundr
ror oanoallatIon     sat out in Artiolr    66749 rrlatr
generally   to thq operation o? his buoiaaaa by a ltaoaaeo,
an4 would ham ao appliortlon        to a ‘person who her nob
pnrfously    had a llornaa.     T? a psraon bra prorIoual~
obtainad a llornar and hem rSOlato8 asay o? thr pradSIOM
o? AptIOle 66749,       in wr Opialni~nauclh YIOlatfMS 04016
be oonaldored by th County &%ddgS       in detoxv~ining whethrr
the nquialta     atatiom~nt In his appliestim       that ha ti
a “law ebidlag” oltlxrm Is true, and ln datmmInIn6
whet&x thr appllant        %I11 oonduot his bua5maa a?
selllag   b*or at retell    fn a mannar   oontnsry tb law Or
In auy plaoa or manner oonduolrr to a VI0~tlOu O? tha
law, or likely    to result   iu tang joeparity to the praoo,
m0rsla, bralth, or safrtf      or the ganaral publio” under
                                                                            1.4



Bonorabla krt            Iord,     page 4


tha prorialonti 02 Article 667-6. To thlr extant, wa
beliava that the raafmzm?or whloh a lIooas@ may bq
oancalrd my also be grounds ior whioh a ~iaenrr my
be danlad.
                 %a     make     the furtlw     stetrrsnt   and ask qura-
tltmn      thereon      n5 fbllmar
                 nFh4 Taxno Liquor QcmhrolA&, .Qatfon
          6, rirtlolr  IX theme?,  proridaa Is apart as
          fbllous I
                 **I? upoa haarin     upen thr patltioa     s?
          any rpplleaat    for a 1 !Ioamo the Gouaty &&a
           tInUs any ?eot~a datatr6 themin      $0 ba 0ntm4,
           the appliaatlon   8hoU ba danis         sml 1% ahall
          be ou??IoIant bawa ror tkaovln i 9 Ju4gato
          ro?aaa to grant    any l1oanso u&anha ha
          reason to b#iIr~e thut the agplioant will
          oondrrot~a     buaInoaa 01 ~1lIag       bow ,a6 r&
          tall in a ‘ddlnnar ocatmry to law or In any
          plsoo or maanar OonduoiYa       to rioletl~n   of ‘thr
          law, or li!mly to rcao3.t In any jrop~~dy to
          tha p811c8,morals, health, or rafat          of tha
          gtmaral publio,*     03n~raoorIu~     ours f

                “1. Under tha term *reason ,to bellerr,    9
          would the t%unty Judge be penitta~      to ta-
          ?URS a ~Iaaaa upon mattara     wIthIa hla pu-
          aonal knuwlr dga , 81~ doss ha hare to baaa hla
          raamna for suuh refusal     upon ~rldrn~o intro-
          duoad boforr him U~QR the hoarilu$ held to da-
          termins whrthrr or net the ll~aaa~ rhould k
          grcrnt@d?

          riphti2&      ift~~:~~~~~?~~t~~~~:o~~*~
        r loostfoa     whara tlnare ir rridaaoa ?&at the
          particular      pleoa for w&ioh thb Uauiar la
          sought   is   OM of $.Ll raputr    as to &unkannaao,
          preriou5     ooadt4ot of patwwm, t&a gnatia     of
          Immoral     aota; that   it br   00ngtitut8a a
          hi&way    trafflu hamwd~    or that It Ita oth*T-
          wise   a plixor, br roatsoa of iti    at rouorfla,
          uondlurlrr to rlolrrtlona           of f&is r ow and 1?$-
Honorablr   Bart   Ford,   png@   5



     sultine in jeopardy to cha nmmla,             pea88 adl hralth
     Of the ocinmunity?
                 18 tho Countf su4ga warrantad in rafua-
     1~6 ~“,‘kion 8 liooasa whora it 18 ahowa that
     that partioular    perron ha  in tha peat barn a
     violator   Of #a lipuor lam InI thet hi8 part
     aotlona and p88t OaMoot an       auoh that ahm ha
     ha   not baaa a paraoa v&o raapaota    or obap th
     lan    ln gaaaral?
           “I. Would tha County Judp,a ba warrantad in
     rafualng a parson a lioanaa whora it la ahown &at
     hhat partiaul6r  person haa eomal8tad rota oontraw
     to public aaoano ard rata ubihioh raaulta4    ia jaoparay
     to the morals, hi alth, praoa or rfrtr     of tha (ranoral
     pablio?
                   In granting    laah   1108~88
     or in a Judioial      oapoity?

            *b. Gould the coono~ Jacl&a oonaid*r           upon
     a hearlag to datannLnr rdrath8t     or not a li#n~
     alamla ba ~raatad,    8fr~avitia oi parthat            iaata
     aa alrotmtaaasa,      ma %a the aaaa   In ~rinirtrativr
     haerl~a)     or ia the UoanQ Judge oaly allawad            to aon-
     aider upan auoh haariry mat0ara      mad thiaga        iatraduoad
     in aoeerOama     with tha ruler of lvltda a raoognlsad
                                                       a a
     %a the aourta of law?
            “7. W&at legs1 wal&t ia to be givwa by tb,
    Oeuaty Judge to tha ra eomaaadatioaa meda br &ha
    Dhtrlot a County Attoraa~ or the Shariif of the
    o~oa8y, and the Mayor a& chid of Pollea et any
    inoorporatad aitl or (ia*n whrrela Cha lpplioant
    for   lio~~aa propoaaa to ooadwt his buslaaaal or
  * by a rapraaaatativr     ot tha Board, and Weld It
    bo m~barial whather a~ah rraomeaastioaa      uara ma68
    In writing    or by oral tartlmomy; would mob reammen-
    dlstlona br suffioionc    to mrrant tha Cottabl Mga
    la raffieing aaah lianaa?
          “8. If auah moammendatioaa era not aurfloi0at
     CQ werrent a refural baa*4 upcf4 raoomaaadatkwba oi
&,zmrsblr   Bert   Ford,   page 6


      law, than what 18 it naeaasalg to add to
      euoh recommon6atiorm in order to gtvr tham
      eufficlent might to juetlip   R rsfuaal?m
          Our mower to tha qusstlons          atdtea   above
are a8 rommi3:
             1. !&a Oannty 3utlga wctlld not be pamittad
to refuse a liwnas       argon mattrra wlthia his I;rrecmal
ktiowl s&y,   not disolored      br rvl&mcr prod~cad at a
hesritq,    but wuld hevr to barr his ruasoua fbr such
rafussl upon evibeno8 (stroduoed at ths hrerlq              halA
to datsraiue whcthar or noa the 11aanaa ahould ba
granted.     Article 667-6, Vamm*s Penal Co&, agaolfioal-
ly provldaa that notion of I) hasring shall be given aad
that a hearlug shall be hald by the Oount Ju&ga. Oar
ai the purposes of thr hrarine, evldsntlp         i 8 to eftord
the oppliannt an opportunity          to know rhat evl~anoo ia
~ffarud @sInat hla and to rrplain or to rebut auoh
lvlda no a b y svidNw8    o f his   o wn. This purpwe     till   be
dafaatrd if U-MICounty JIlllga la 3rrmlttad to deny
the application     upon metare not aiealoeed        at the haar-
iw.




            “1% Is ricw a wall settled   rule, ca-
     tablishad    by numm!aa daalnlona in thla and
     other 3urls4icbicns,     that orders of en
     edmloietrntiva    @car&, to be valid, muat ba
     aupported by subetaatlal     cvidanos introduoed
     at E hceriug befora the board.       Abaant suob
     oubs2antitil supporting ~atldsnoa, such orders
     are arbitrary,    unreaaouable,   en8 basalaaa.~
            A oruaparabla aaaa ia the United Gtntrs supnma
C0ur.t ia Xnt*ratatr aOBIQF8Q Comlasion V. Loulavllla
au& Bashvilla   RallrOa~ C0. t mu.    s. 881 91, 91, ia
whloh the aourt sajral
Honor able Bert Ford,    pago 7


            (at PRF:(I91)

            “But the statute8   dove tlm right to
     a fall hearing, and that oonferred tha
     prlrllagr    of lnttoduo       tretlfaony,   end
     et the earn8 tire iinpoor9     the dcty of do-
     oidlng In aooordanoe with the faote protad.
     A finding wlthout eridoooe        le arbitrary
     end bserlaee.     And It t&r Ogternaent*e
     oontrntion la oorreot,      it would IUQ that
     the Comaleeion had a power poserreed by
     no other ottloor, a8mlnletratlre         body, ox
     tribunal under cur ~torzimant.          It w0ttia
     meaa that when rQht8 drpmd8d upon fade,
     the Comaieelo~ aould dismgard all rule8
     of etld~noe, and oaprlolouel~         malcr flnd-
     inge by adminletretite     rlat.      i&oh auth-
     orlty,    howrrar bearflowtly      sxmraimd    in
     01y oaee, oculd ba injurloa~l~         rxrrkd
     In another; Is inc3onaletent with rational
     joatloe,    and 0ome8 undw th8 Conetltutlon~r
     oondrnnatlon OS all arbitrary lxeroler of
     p0wer.’
            tat &a      93-94)

            The  @onrmrient further lnelrt8      the%
     the Uoamrw Aot (36 Sat. 743) rrqulror
     the Coade8lon %O obtain inforntation ned88-
     rsry to 8nabla it t0 perfOrm the dU%irs aad
     oerry out the objrOt8 f0r WhiOh it       We8 Ol-WbOd,
     and hating bren &Inn la$ie.latiro       powar 80
     mekr rater It aan eat, 88 cmuld aCU3$X’688,On
     euoh lnfomatlon,    aud therefore    It8 finding
     must bs preeuaed to bevr barn eupportrd by euoh
     lnformt ion. even thou&h not fomally         protad at
                     for manliret~r   thrrr Ii ii0 hear-
       ng whsn tha partr doe8 not know what rridanoe
     18 ofrrmd or 00mdar6a        ma is not gmni
     opportunity to teet. exvlaln,     or miutr.       The
     ‘information gathered under the prOYielOW        of
                                                                       18



Honorable Bert Ford, peer 8


     812 may ba need as baale for instituting             prosaou-
     tlons for vlolatloae      of the law, and for mana
     other purposes, but le not ~vellabls,             es euoh,
     In meem Hera the party Is entitled              to a hear@.
     The Commisalon is an edninlstrstiva            body and) even
     atera It acts in a quasi-judl clall cepaolty,            is not
     limited by ths,~strlot     rims,      r)s to the sdmisbibillty
     of evidaziob, whloh prrrall        in   suits betwsen private
     pertie 9.    I&t.   oom. come.   v.   l3ai.B.q194 u. 8. 25.
     But tb6 more lib~aral th6 praotioo In admitting
      taetlmony, the man lmpsratlvr           the obligation     to
     pr6esrve the essential       rul68 of sridenoa by which
     rights em aseerted or defended.              In suoh oases the
     Commieeionsre cannot klot upon th6l.r own lnZ@rmetlou
     a8 OQula jurors ln~LJrlmLtlvs days.            kll pertlee
     muet b6 iWly, apprleed~,of the svidenoe subrmttsif
     or to be ccneidered. ~~and,muat be givsn opportunfty
     20 croae elunlne wltne8858,          to lnagect documsllbe
     aaf. to offer evldrngs, in exglamtloz           or rebuttal.
     h no other wep can ‘~8party. .maZntaln .its rights
     or make:. Its 46fenee.       In no other wep oan It tret
     th6 eufflol6nc~      of th6 f'uote to support the findlng~
     for atherwiee,      even though it appearhd that the
     ordrr me without evidence,           the mnlfaet     deflalency
     could slwnye .be axplains       on the theory that the
     Oummleelon had before It oxtraneoue,            unknown but
     pt+seumptlv61~ euf?lolent      Information      to eupport
     the finding.      trbib64 Scats8 v. &ltt1IEon & Ohio
     S. W. R. R., 22b U. 13. 14." (Our smphaele)
           See aleo Brown t. IWabLr 011 do Rerinin& Co.,
126 Tex. 296, 83 S,ro.           i Rsbblt Creek 011 C0.
v.. Sh811 Petroleum Co., 66 8. W. '(2d) m       Bumble Ofi:
k'Refinlng  C0. P. Raflroad  Comrnieeion, 83’s.   W. (2d)
    .
            Whllo the abowl oa8ae axpress what VI bsllavcl
to be the oormot view, w ~oall your attention        to osrtaln
dabislons   v4lloh would indl8a~te that an adalnlstrativs
offiolel   might ocnslUer.eome mettere proved at other
hewing8 and not introduoed at the haaring on the par-
ticular   applloetlora involvad.   In milroaa   Commieel on
v. MoDomld, 90 S. W. (24) 851, &.6.&q Bangh of the Austin
??ourt of Civil Appeals said!
                                                              19



Honorable art      ma,     )8g6 9


              (at PW     584)
            *we a0 not un&*retand, nor a0 we think
     the Legislature   war oontempfatod,    that the
     Railroad Coamleelon should be rsqulnd,
     laoh time an appliaent   sought a permit to
     use a state hi&way r0r a~erolel        pur-
     pome, to conduot lxtenelvo     hearings ober
     anb over again, as to the oondItlon of eueh
     highway, the treffio   theroon, end the publla
     convenlanoo In thr use of ruoh hlghnro.      When
     thee* faots err aeoertainad    by tha oomaleelon,
     am relatod to oartllnal public highwaye or liha
     state,   In the absmos or a shoring that oon-
     aittte     have oh-*4      thrnon   sinor   the eeaar-
     tainaant of euah faote, thr Railroad oOmmIe-
     slon pay properly aat upon lpplloetlone        for
     permits to operak upon moh hbhweye,          ba8ad
     upon the faNit and ~ndltI0~       relatlta   to luoh
     hl@wa~e tbratOforcl    proprrlr   and adaquatol~
     obtaina@, without   tha aecr8elty    of drtailmd
     proor thareof on eaoh ard a+arf appllcetlon
     prrsented to It.”
           In ihim    t3umaleelon v, Ilouthweetorn droy-
hound Liner, h a**    8 w (26) 29b (            a
other grounds, 9T 8. F.‘(2i,) 263) r ila g ZE$   lzd t

              (92 S. W. (24) at pagr 304)
             While ,t& etetute oontemple toe and r*-
     qulme the oonraleslon to aeoortaln teats
     as to the burden,8 the highwaya lnrolnd      will
     bear, both as to phJreIcel aondltlon and traS-
     rio o0ngastion, tm do not undrr8Eana the law
     to require that every tiem euoh app2ioation       Is
     meda to uw a state     hlghwey as a oarrlor tha
     commieelon must oonduot lxtanelve hsclrlnge,
    *end raqulre detalled     proof as to euch oondi-
     t lone.   Ii, In hearlnge upon at&r applloatlone
     to operate over the elrar high+aye, it her aa-
     oertafned three f’aots ,In hearings baron It,
     It ie entltlod   to teke into oonetdrratim      euoh
     facts and conditions    so oiiioially   688ertainad
                                                                  .-
                                                             20


Bonorablr   Bert Ford, pago 10


     by It, wIthoot thr nredlraa ls~enaa and oriort
     or rrasoartalnlog     the aeiw recta over end wrr
     again befor+ It ean peas upan anoh applioetion.
     A oerdIna1 highway boIn@ hrra Inrolvrd,          ena
     oao over nhloh eppellee,      snd doubt1888 many
     other oerrlera he4 been grentad pormita to
     oporata,    we think it tiey be eaaamod thet the
     collrriaaIon ‘had, e8 the law raqulrd     It,to do,
     lur r lc r lo      ~a tly an¶ was In poaasaaIon
                     eaoorklnnrd,
     or, these roots end 0Iratmrtenor~ at the tins
     It peaaod upon Zaokaon~a applIaatloa.          Se0
     ~Ilroed     Oommlaelon v. NoDonald (Tox. 01~.
     ltpp.) 90 8. w. (24) 91.       The burden mea thera-
     fox-0 upon eppellro    to abow that ao 8adititi0i
     bardma     oould aefal~ ba plaoad upon auoh h&h-
     wey, or thet the oommlaaion was not In porrclaaIoa
     or th088 raot8, before it wee entltlrd         to sot
     auoh order aaide. a
          Sea alao $?iatr v. PublIe $arvIao    OomIaalon,
95 Uaah. 376, 163 XMo. 1143, lU6 Pao, 795,     118 whloh
the court aeldr
            (163 SW.   at pa@ Ui.6;
             'WO h8V0 .giwn tha ftJXW&(I qUOtOtlOa
     rroa   thr   drolaioa or Uir ooa&~alon ia oh18
     oaae ror the roeaon that, baaido8 stating
      scat0 0r Its. argtmenta,    tthr quotetlon elao
      oontalna some flatmqa        or raot whloh   WI
     think tha oinelarioa       a8 en adniairtmtlra
     and ngulstlvo        body her paoull8r powers to
     a0t0min0.        Xt la not bound, IU is a oourt,
     to eoquin       Its lnrormstlon oonoerning Ssl.
     latter8     Involved, In the prooradlng     beton
      It wholly clad entirely      irom tha erldraoa
     of witaaaaaa       or other ltldmoa    produced
      berorr It,     but may take Into oonaIdrrrti0n
      tha roeulta of Ita ganeral invast~6tIozW,
     ganaral     Iarormetlon u edll n gina sub aat
     within At* pO-rss finB all amttera wd Ioh
      errsot the matter and aonoarning whloh It
      mat d0tentiin8 the r00tt3.*
Eonorsble   Bsrt Foxd, page 11


             Although broad lengun~:o, Is used In the opinions
from v&i oh we have furt quoted, ae to the power of ed-
nlniatretlvr     offloom,   whsra e hearing la required, to
oonaiaer teota not provad st th#i hsaring, us bslisva
that If tha quaatlon la aqu.eral;p gi’saentod, the euthozity
to aonsldrr feota not prorad et the hearing will be oon-
flnad to raota whlol: are so ~rmrally       wall known and
aocrpted thet thry would oo,ne wlthin the aems olaaa es
mettera of whIoh courts oould teko judlolal        notlaa.
Compare Wlmore on Evldenor (3rd lfidltlon)      , Sootion 2580.
With this exosptlon,      la our opinion tha County Judge’s
action should k baaed only upon evldenor produaad at
the hearing upon the applleetloa       for tha llornar.
             2.  Article    667-6, Vernon’s Fenel Oodo, euth-
orlzea  the County Judga to dany ths eppllostlon             ror e
license   Ii he rinds that t&s eppllaent          will oonduot his
buaIneas of arllI~       bear *In any pleae or mmner cmm&uo~vr
to violation    or tha law, or likely        to result In say
jeoperdy to the psecs, norela, health or @orott oi t&
general publIo.*      This ltettitr exproaely authorbaa          the
County  Judge to oowider any ralevent roots In drtsrmln-
Ing whether the ertlouler         loostion     is one which is ooa-
duoive to v10~~t P on or ths Iem or likely           to rrault in
dnngrr to the peroe, morals, herlfth or wfotf ot tha
gmo ml pub1I o. In raaltine; auoh drtrraInetIQa           ho My
oonsidor, emorg othsr things,         avIdon      that ths place
is on0 0r ill repute a6 to drunkmmeas, previous oondaot
or patrona at auoh place, tha preotlor            or Immoral mot8
et suoh plaoe, or that it be8 oonatltutrd             e hIghway
tmrrio hazsrd.       or  COWM4,    the   wsight   to  be @van
auoh ooaaIdaratIone,       in determining whether tha appll-
cation should be grsntad or Waled,             is a mettsr within
the proper dlaorotlon       of the County Judge.
           The pl;ce et whioh e llooaare pleua to oonduat
his basinoae Is e pxopsr end Qtsn en LoapOrtant   oonrldwe-
tlon for tha pub110 offIoIela   charged with datarrainlung
whether the lloenae should ba granted.     In the oeaa 0r
Ooytlno v. Mooklser, at el.,  103 Pea. 174, when an ep-
pllostion  rap 8 llcrnse  for a pool hell had bsen denied
0~ ths ground wthet the place nosed therein     ma iooatoa
Honorable Bart Ford, page 12


In e pert of the city Inhabited by a olaaa of people
whloh vnuld renierr a poolroom, Ii satabllehad      therein,
a pleas of resort ror dlaordarly    eul objeotlonablr
parsons, and that a poolroom In said looellty,       balng
populated by oholoa ati othar people of like or similar
oheraoter,   would, In the judgmant of the board, tonb
to tba dlaturbanoe of the pub110 place, and to render
tha preservation    of order In said looallty   dIffIoult,*
tha California   Court or Appeal aald:
              n       Conceding that no arbitrary
        dlaOre~I&‘oan    ba axarolaed by the board
        or polio6   commiaaionara in applying tha
        ordinama in quaatlon, tha raaaona aaaIgnad
        by the answer for denyInS tha applIOatIon
        for e license   were erectly  auoh ea should
        aotuata a poll08 drpartnunt    la danylng a
        parrnit or 110anar to keep a plaor of emuaa-
        mant whIoh Is llablo to baoaae thr aoono
        of disorderly   oonduot and dlaturbeaoaa of
        ths poeoo. . .”
           speaking 0r a atatuta oonrrrring on e oounty
aourt  the authority  to grent or dany lIOrnaaa f5r pool
halls,  the MIaaouri Court oi Appeals said in Stata ax
ral. YoClenahan v, DsWltt, 142 S.W. 3661


              ” . . . we brllava   the law lodges in
        the oounty   court  the dIaoratIonary   power
         to rafuae auoh 1iOanaaa whan In their
        opinion there ara reeaonable grOUXl8      to
        apprehend that tha parlon applying IS not
        a suitable   person or thr place is not Suit-
        able ror tha carrying on or bualnaaa.        For
         Inatanoe,  the  applicant  may  be an habitual
        Jaw breaker or grossly     Immoral, or tha
         plaaa may ba near to a churoh or eahool
         building,  or privet9 dwelling,    which would
         oonatltuta  It e nu1aen0a.”
                                                                .
                                                                    23



Honorablo Bsrt   Ford, page 13


            See also State ax ml. Oetkor v. Johnson,
211 s.   w. 682 (Mlasourl Court of Appela).

            3?. Aa wa have
                         ~~.stated ..~
                                     In our enawer to your
aeoond qusatloa under this aubdlviaIon,      the Oounty
Judge may axrrolaa a raamoneblr dIaoration       In datormia-
lug whsthar or not tha applicant will probebly oonduot
the buaQeaa of aellIng beer In en Illegel       manna]:, mad
It is our opinion that he Amy proper17 oonaldar ma role-
vent @vIdenoa In auoh QsteraIuetIon      whathar the per-
tloular applioent has I!i tha peat been e vIoletor of
the liquor laws end whether or not he Is a low-ebldlsg
oltlzan.    As ws shall hrmIneftar     point out, the pro-
osadlnga era a&nInIatretIvr     rather then judIoIel,    and
tha atrlot rules or evldmos applloable       to judlalal
trials   wwld not be appllaablr.      Thr County Jtdgr mey
hear and oonaldrr   avIdanoa of aproIfIo eota of mla-
oonduot es nil    es evidence of general Nputetlon.
               Llkewiaa   w be lie va that in datarmiaiog
whether or%ot the eppilcatlon     for a llornaa should &
granted, under the rulaa harrinbrfora     atetad,~ tho
Oounty Jud.88 mmy propvly    aonrldar 8via0a00 to tb
errrot that tha applI0ent has aoaIttad      mobs oontrery
to publio daornoy and rota whloh rraultad In jaopardy
zbE,” morels, heelth,    peeoa or aeraty or t&r 6anarel
       .
            5. In granting, e lloaan   unbar ArtIola 667-6,
Varnoa*a Panel Ooda, the Count Suddga la 00tIW In en
edmInlatratIve   oapaolty es dIatInguIahad from a judicIel
oepa city.   The supn~    Court or Texea, In the oeaa or
Stats v. DISIlve, 105 Tex. 95, 145 8. W. 330, &d,
with rerrrsnor to tha rrvooetlon or a liquor liwnaer
            (105 Tux. at page 100)
            *The aaawar to the second quartion
     depends upon the ohareotar of the aot of
     MlllOVCll. Was It judIotal3    The Boot that
     tha parson who perronmod the mot or ramoval
     wea a wunty judge does not male* tha mot
     judicial   In ohnreoter.   That daponda upon
                                                                24


Honorable hrt    Ford,   paga   14



     th6 mnttrr in oontrmsrsy,     end the reasdy
     a ppll6d.   It would be a uaaloss ooneup-
     tion of time to adduoa authorities     or argu-
     aanta to the sifsot    that 8 lioonas to aa11
     iXltOliOSXlt8 18 not a proparty right,   but
     t a privilege    grentrd by thr Stets,   niiloh
     may bo rrvokrd.




                 (Our rmph88ia)
          Tha BBPLImaYonine, wbloh 14 tha 8uprsm      Court
to hold that the rrvooatlon of a license  la an nlolnlmtra-
tin  sot, applier to the grant*    or rafuml of a llomar.
                                     140     s. w. (24) 5992,
                                    iVtl     ADDgala hold
that there 1s no right 02 appeal to-the      d%trlot oourt
from tha retieal of the Oamty Judge to       @rant a liornso8
bat0 t0 8hSllga hi8 Q&100 O? burinanr.
           6.      Tb prooerdiq   brfor6 t&a   Oomitf Tu‘pdga
being adminlrtrativo     rath8r than judlolal,    th formal
rd.80 or a~ldrnoa clpplieablr to judialal       prooo6dlngr
do not hera apply, and tha County Jades m8y oonaldsr
effldevlts   of partinant faots and oiroUm8tanors.       In
this raapaot, wa beLleve that the prooaadlngr        boiQr*
the C-u&y &A&N arr in th6 8anu category l # the pro-
arrdiag8 bafofa the Board or the Admiriirtrator, with
nfrranor   to whloh it has bran lxpror~ly held by t&
Honorable B8rt Ford, pa&a 15


            7. Artlola 667-6, Vernon's Ianal Coda,
provides that "in the granting or withholding of eny
litmma to sail bear at retail,         th County Judge in
for&a& hi8 oonaluaionr shell glva due and proper oon-
rideration   to any r%co.mm~~ndatioM     made by the Dletrfct
or County Attorney or tha Ghwlfi         of tha County, and
the l6ayor and Chlai of Polla        of any lnccprporataa olty
or torn wherein the applloant propoaar to ccnduot hla
burlmos    and to any racanmtrndsltiom nada by rapresacta-
tire8 of the Beard."
            Tha ete tuta glrrs no further fitatbmant
olarlfylq    what sort of raoaernandatlons are rafarnd
to or what %x&&t shall be divan than.         pie ballsra that
it was the intention      of the Lagleleturr  that the raoop-
aan8atlon8 of the offlbara nanad bs oonsidrrad tosathar
with the other rvldanoa In the hearing and that. they
shoula be @van ouch wright (1113     16 due to the knouladga
Of the faOt8 Wtiicrh theoa OiflOerll pOlrf4888. Thasr r%oosl-
mmdatlom may k either In the fbnn 02 written aftldarlta
or or81 tastlmony.      '?lhethar or not they are In t&m-
aaltar ruifloiant    to justlry    a rafueal wi3.l dapaml
upon wt~athar they 8tata fsots whloh air sufficient
to rorn a raeicjnabla baels for the rant&al.        Bar%ra-
ooraarndatlonr, whioh rteta no taotr supporting        tham,
would not be suffiaiant      @ounds for rafuesl.
            8. This quertla bar bean oovarad In part
by our praoadlng anewer.       If th raooamendatlons or
the offlcar8    rtste no iaots suptortlng   tham, n think
thet   the raoommandetlons would not Is themealwa       ba
sufflolent   jiround fur rafbslng the lloanse,    ahd that
a rafuural of the lioan8a would b8 jwdri8d        Onll if
there ware additlonal     arldanca offered ehowiag faots
whIohrould     fbrm a rational   baelr for the rafural.

           B.   Appaati to the Dirtriot Court fram
                ia Rafusel eta Lloanra by a Counts
                &g@=
           Under the foregolag baading you aak.s the       ?ellaw-
lng etat8&ant  and ask the follaWln@, quaetlm,la:
    Honora bla Rart   Ford,   page 16



                “The Taxaa Liquor Control Aot, Section
         ~,~~;le      II thereof, provider in part aa

                **In the avant the Oaunty Juaga, Texas
         Liquor Control Board or Admlnla trator danlaB
         the applloatlon    for a lioansa,  ha shall antsr
         hi8 jud&inRt rOOor&lngly, and the applicant
         nmy within thirty     (xp daya thereafter    appeal
         to the Dltatrlot Court of the oounty where
         8uOh application    is mada, and such District
         Court may hear and detarmlna suoh !ppeal in
         taw time or raoatlon in a trial da nova. It
         shall k lnoumbant upon the applloent        to make
         the name ahowing in all matter8 to the Dlstrlct
         Judge that ha is required by this Artlela to
         make to the County Judge, and, the Dlstrlot
         Judge in hearing upon the appeal ahall hear
         the aauaa and render jawant       531 Ukn manner
         aa raqulrad of the Oounty Judge.       hdmnt     of
         tha Dlatrlot    Court ahall ba final   ati it the
         application   ahall ba granted by Sinal jud&mant,
         a orrtlflad   oopy ot the judeant     &all be pra-
         santad to Wita Aaeiaaaor and Colleotor of Taxes
         who shall tharaupon aooapt the iaaa nqulrad and
         make report to the Board ia the mnnac required
         upon lllm orders iaauad by the bounty Judge.
         Any prraon appealing from the judgarnt of tha
         County Judge ahall give bond ior al.1 costa ln-
         oldant to such appeal and ahall be, raqulrab to
         pay uoh 008tS if the judgfaent on appeal 18 un-
         favorable to the applicant but not otherrlra. a
               ‘1.  Upon an app&al to the District     Court
         from rsrwal   of a lloenea,    &as the Dlstrlot
         Judfja sit as 8n at%nlnl8tratlrr   sgmop; or does
         he sit as a oourt?
                    Upon auoh an appeal, la it the pro-
         vince%    the Dlstrlat   Judge to datawlaa  is&ether
         or not the llcsnsa    should or should not be rsfuaad~
         Or is it hi8 prOVinc8 to d@t@rmb Only th8 188~
         of whether or not the County Judgs aatad arbitrarily
         and caprlclouely,    baed his raaaona for rafueal
         upon aufflolant   ctvldanoa, and whether or not
         bia reaaonB for suoh rafusal ware @od in law?”




i
Honorable Eart Ford, page        17


             In reviewing the aotion of the County Judge
in prantlng or rsfuelug a llaan8a,       the dlatrlot   aourt
aats In a jucilolal oepaolty and not in an adalnlatra-
tire oapaolty.      Wile the aotlon of #a Oeunty Judge,
the Soard, or Administrator     in gmnting,     rafuaing or
oanoallng a pawlt      la a4mlnLtratira,    thr nrlaw by
the dlatrlot    court IS of naaaaalty judlolal.       A oaraful
analysis   of the aituatlon   la glean by Judge Blair of
tha Auatln Qcurt oi Civil Appeal8 in the oaaa o?
Brad18 Y. Taxaa LlUUOr dontawl Board, 10% 8. W. (24)
YJdz         304f
             (at porn   302)

                      The caneallatlcar   of a   pennit
       to aa~i ii&or under th tiqoor Oontrol
       Aot and the prlnoipla of law go+amln@
        luoh mattara la not a a%rll ault or aauaa
       of aotion; buli th8 p~ww ard authority to
        ssnoal rash a pazmlt ir lwrall the azar-
        oln ot en adninlatrativa           fkmot%on ati
       dutynlmpond bf tha aot UpQn the boaxtl Or
        it8 aiIdnl8trstor.         A pomltka      or llornaaa
       under the cot hea no rastad ti&bt to Sell
        liquor,  but 18 a mare pazmlttaa or lloaaraa
       with the prfrllaga         oi aalllng liquor in ao-
        oordanoa  with tha tarma Of the aOt, and a&-
        oaptr hi8 parmit or llaanaa          lubjaat to the
       authorkty or tke Barr& tci oanoal it for any
       viol6tlon    OS the statute8 or cloy rUL8 or
       ngulation      promulgstad     by the   boerd under
       authority oi the sot.          And if the etatut%
       wara ginn      the oonatruotlon       eontandaa fur
        by appellant,     it uould be UmOnatitUtlOu~l
       as an attempt 011 the part or the Laglnlatura
        to aonfar adstAnfatra0iva 90-r and dutlar
       .upon the judlolal dap?irtmant oi the @Tarn-
       merit.*



                 I
                                                              28


Bonorablr   B6rt Foorb,peg* 16


            (at Pm@ 304)
            n
                  . Und6r thrre Qeoisiona the Inquiry
     on en &;ael or oouxt proarqdlng authorlz84 by
     the Taxa Liquor Control A&i from any admlnietra-
     tire ardor, rule, or ra@latlon      or thr board, 18
     tc detrrminr whothor the board ootwl within tha
     statute8 undrr whloh it oper8trr;     whath8r It8
     ocmplainod of order 18 ruatsinrd by rubstantlal
     avldanor;    and whethar~ it aokd arbltrarlly    or
     oaprialousl~    in tha performan    of It8 adniniatra-
     tit. dUtiiO8."
          The law on thir wbjoot is alro sumwmlerd
by Yudgr Osorgr of. the V&isdaourt of, Civil App6ale in
the a086 of Tax80 Lianor Cont ml &a rd v. b-iarrlrld,
110 8. W. (2a) 646, 648;
            *Toma   Liquor Qontmst Elo8rd anU lt8'
     admlnlatrstor     en mpmnd      end authorize6
     by arts. 666-X.2, 6664.2a,   Y*rqoa~‘r Annoktad
     Pam1 Coda, to oeacol ,p8O)cr;68#tam p8mita
     thrrstorsre    grnntrd upan the heppanlngor
     oertain 8pdfira       muate, 8Ztax notie    as&
     hlSxil¶g, 0Ib3 muah OOtiQB h, not jBdldiCi81
     buti 18 merrl? t&     p8rfomWCt Or ut 8dnini-
     8tratlv8    funotion.   Brad1y v. Tax88Litper
     Osntrol herd    (~sx. Oh. 1 pp.) 106 8. W. 2d
     )OO; Stat. v. SwSilve, 10'5 Tax. 95, 145
     8. 1A. 3301 Baldaoohi v. Ooodlrt  (Tar. Div.
     App.) 14s 8. 1. 325.
            "Tat thr juriadlotion    of oh0 oOwt8 0-r
    th8 parer and scthority       of tha board and it8
    admhiotmto~       tc oano81 paokage    8ton mmita
    is to ilct6mlns     wh6th8r they aotrd Within th8
    saopa ot their (Lsl868trd authorit?,       basrd
    their order or r uling      up o n
                                     lub eta ntia  stl-
                                                     l
  ’ d6ilO6,   and did  not  eot.uuraaeonablg   or  arbi-
    trarily    in aalclng thrlr order,    and tha exsr-
    pies of thi8 power im judicriel in ,ftari .:.
    na tur6.    Bradley 1. T4X68 Liquor Control
    BOOI+ (Tsx,     Clv. App.) 106 6. WY.24 Nor
    Shop88 v. Railroad C4nuaierion, 123 T4x. 521,
    73 a. 8, 2d 505; Brown '1. Buabl* Oil ds Ref.
&norabl6     B8rt       Ford,    png8   19


     00. * 126 4.x. 296. 63 8. W. 26 935, 65
     s. :. (2d) 1069, 99 A. L. R. 1107, 101
A. L. R. 1393; &d68tB 1. Public tftlliti68
     (%kUll18S1Oll,
                 97 COnn. 453, 117 A. 494; State
     T.    Great       North6m    RI. Co., 130 Minn. 57,
     153 N. w. 247, fbtl. C68. 19176, lmli"

             2.  Upon thr appwlto     thr diatrlot    oburt,
th6 di8trlQt    00urt ha8 no rig&t to detrmin6 68 an
original   proposition   am to whther the 1.iOBM8 8hOPl.d
be grentsd Or l'6fu66d, but is OOEfbwd       t0 the d6trX’dna-
tiotl or th8 qmstions     wh6thar the O0unty Judg8 r0ii0w~d
th6 rtatutory    pr066dw     and wh6thrr ho lnar4 8ri48nor
whioh 0OnBtitUt.d 0 rr~BOn6bl6 b##%# iar hi13 BObfOIL Thi8
ha6 been repsat6dly     atatsd to be the rule by th6 6airtB
in 00868 inrolvlng     appeal8 tI'0a POtiOn by the T8X68
Liquor Control    Board, or the 8drin~BtlWtot      ald w8
lro of ths op%nion that      th8 mui@ ruloa wl.Li b6 a~~1164
tQ apprale fma aetlon by tlu &mntf rUdg#.
     Br6dl8y v. Tetse            Lfasor      Qontrol Board, 106
     8. 3.“.(26)           300, at p6#8 m&j

           0. . . thd6X th88. d80iriOM tbr in-
     quls7 on an appsal or court prOO##dillg
     authodcod   bj th6 T6xar 'Liquor Control bet
     from an         adminl8tntlt8           order,           wlr,    or
     rsgulat 1 on ot thr board, ir to drtirrninr
     WhcthBr th6 board 6Ot.d within th8 8t6t~t68
     under whioh it 0p@r@te@; uh6ther i.b ooapiainad
     o? ord6r i6 eustatn~d   by #ub#tantia~    rtid8aor~
     arid whrth6r It aotrd arbitrarily   or oapriolou8-
     ;~t:~8thr   prriormanor ot it8 admiairtrative
             . * . II
                                                                     * 117 8. w.

             “.    .It ha8 bm
                       l                       held that
                                             fr 6q ta entl~

     the-dietriot    aourt, up0u mob apg6al8, may
     Only determins wh6th6r or IlOt thora, w611 eab-
     atanti   t6etimonf       b6for6 the Board  to 8upport
     it8 rIndIn&?+,     or did it aet aaprioiauel~ or
     srbitrrrilg.N
Honorable Rart Fmd,    pag6 20


     Texas Lipuor Control Board 8. Lanza, 123
     8. w. (2d) 1153, 1154 :
           "Thr 66ttl6d ru16, at6tadconr6rs6ly,
     18 that, oxdsrs or fMlag;s of faot of a
     rogulatozy  body or 6ocmieelon, or8 noa
     raViBWabl8 OB appeal, UXI~OBS  thrl are un-
     #uppOXt#d  by 6VidBnOB~ Humblr Oil & Re?iuiu$
     Co. v. Railroad Coat~is8ion st al., Tsx.
     Clv. App., 112 5. WE.ad 222. . .*
     NaGormlok v. Taxes Llauor Control Board,
      I,l 5. W. (2d) lOOk, 1005:
            II. . .Tba Ll uor Control A&, ~6rn~'B
     AM. P. C. Art. 6 8 6-l et 86q., 18 punly
     rrgulatotoa in natur8 and thr adminirtrator
     or the Liquor Control Board ir not govwnrd
     br thr atriot rulea (zorrmlug court8 in thr
     oonduot o? hle hrartuge.        Our aarrtr her6
     00n#i#t#nt~~ held that thy OOtiOn Of th0
     admlui8tFator in oanoollin$ a parmlt WI11
     not b6 intrrrar6d with by the OOUrtB rrhrn
     it apprre     th8t ha aotod upon 8ub8tanti82
     6vldutOr w#rlmntiX& OBnO8llatiOn Of the par-
     mtti. Taxma Liquor Uoutrol Board v. Lanea,
     Tax. 01~. A&q’., 129 8. W. 26 1153; T8xae
     ~imor Control Board v. Smalley, Tax. Cir.
     APR., 129 8. W. 26 466.        In attaoklaa, th8
     ardor of bhr Board, oana~lllng        hIe peait,
     appellant had tha burdrn of prorin$ the in-
     mlldity     or thr order or oanorllatlon      br
     BkiOWiaa; that th@ diliFii8tl'6tOXt8     fkrdh68
     w6r6 without 8ub8tant~sl       6Vid6XIO6 to BUQpOrt
     tbm.      V~IPO~*II Ann. P. C., Art. 666-128,
     6ub#@O, 5; Taxas Liquor Cmtr'31 BOurd Ye
     Laxno, Tax. Clv. APR., 129 S, W. 26 1153. . .*
                  c.   Rsnrwel or Lie6n88
           UndBr the ?'3l9@.U& headin&,        fort =OkO th@
foll~w~g   BtatuPBJZt and ark tfr   fbllori~       qUOBtiOu1
                                                                    33.


    Honorable BU Ford, page 21


              “The Texas Liquor Control Aat, seotlon
         7 (a), Article  II thereof, in regard to ox-
        pimtlon   and renewal of llaanaaa,  provider
        68 rollowa8
                “*Any license    beuod under the terms
        or thir Artiolr,      lxoopt Branoh Lioenree end
        Tenporarf Lloenass 8p00iricaiiy          prwided
        for, ehell terminate one year fro0 the data
        lamud,      aa5 no lloanr     shall ba l~8ued ror
        a longer tam than one year.            Any parun
        now holdfng a lloaner to manufaotum or
        sell bsrr in this Statr and daolrlng to
        renew the aamo shall barorr lxpiratlon           of
        h5a pmaent lloenao,        and not more than
        tblrtr     (JO) dare prior to auoh oxpiratlon
        date, br required to x&akamppllostlon           5n
        the manner heroin provided for the primary
        ire\tanor of any olars of llcenaa;         end whrn
        it 5s desired to renew eny lioonoe obta5.md
        under the prooedurcl prortied in thle Artiolr,
        tha holder Of uoh llaenm           rhell make written
        epplicatlon      to the Aaeeaeor and Colleotoo 0r
        Texas or the oounty or the Llaenaeo*8 ro8ldmeo
        not more than thirty       (30) day8 prior to the
        date of ezplration      oi the lioeneo held by
        himi such apptloation        ror ranewel 6hel.l
        !N rigrod by the appliaanti        an4 oontaia full
        and oomplate intormetion ee eat out en4 mquirod
        in any appll &ion for origin*1 liamre,              end
        spplioent     #hall pay to thr b8e88Or end Doll~O-
        tor of Taxra the appropriet8 limnsa           irr for
        the clnas of lioaner 8ought to bermand.               Thm
        Aa8eS8Or and Collsolior Or Taxer Uhall thereupon
        transmit to thr Board e OOpy Of 8aid epplioe-
        tion far mnawsl to(lether with the Oclrtlrba-
        tion t::st all mqutrrd~ fear hare been paid
        for the enruing lioema         period; and upon ro-
        0e5rfg      the copy or e6fd appl5aatlon      and Bar-
        tlflcatlon      a8 to the pejnant ot roes, the
        Board or A&alni8tmtor IMJ in its dlecratlon
        i8aw #a 1iUensa clpplid for, or fIi8f w5bd.n
        iin,    (5) day8 artor roor5pt or 4u0h appliocr-
        tion rsjaot the 8fIIm rnd raqulm          *bet the
        applicant      rar mnewal flla applicatLon w5th




J
    Honorabla Bart Ford, pega 22


         tha County Judge end oubmit to hearing      ba-
         iara ~~oh County Judga 5n t&a menner raquirad
         of any applicant    for tha pr5imry or original
         15omsa.    Any eppllcent   ror ranawel whan
         auoh ranawal Is rrjaotad by tha Board or
         Adminlatretor   ahall be antltlad  to refund
         or any lioan8e r88 paid to tha County A8888-
         aor and Collaotor of Texer at the tima o?
         r5mg    hi8 appllcetlan   ror ranawal:
               "1. xi the holder or a 15can88 paxmlt8
         h5a lloansa to lxpiro under It8 term8 with-
         out ronawiqg mm8 in aooordance with tha ebotr-
         quoted atetota     would ha, undar tha lnw,
         8rtar 8uoh axpiration     be lntltlad   to a ranaw-
         al of a liaaxmr or muld ha naoaraerily         hate
         to make applloetlon    ror a new lleanaa 5.n tha,
         aaem mennar ea ha would en original       lioanaaPw
                                                             3
               1. Tha law makar lprolrio raquirament8 a8
    to tha mar      5a rhloh appllcatioru     for ranewe    8hel.l
    bo mad.. A per8aa who oompliaa with tha88 requirOmmt8
    may hevs h5a lloanaa ranawad without tha naoaaaityaf
    a haari~g barore thr OOUnty Jrrdga, lUI188e thr Nerd
    or Admhi8tlWtOr So r8qUir@8. In our OplnlGn it =8t
    not bo pr88lIIO8dthat   tha ~g58letUra     did en Idle thin6
    in asking thaea raqaltlrsnantr a8 to epplisetiona       for
    ranewela, 8na a parron who f8ti8 to comply with the
    3n~ 10888 h5e pr5v5lrga 0r apply5ng for a ronawalend
    mu8t eppl.y rw a now 15oanaa in the sama maMar a8
    he would apply ror an orig5nallioanaa.
                         D.      Txwnorer   or   rioen
/    .
               Under the romgolng        hsadlpe, you submit
    the follow5n(l   atetomant     end quert5Onar
                                                                  3

 Bonorabla B6rt Toord, prg6 2)

           T3aotion 7 (d], Artidla          II of the Taxar
     Liquor Coatro~ A& prorfda8            68 f6~16W81
           =*Ho llorn88 18aRab under the prorldonr
     or this Aftlola   ahall ba 88eP@Iabla by tin honoldar
     tharsof to eny othaa parson; prwidrd, tht
     should nny holdsr at 8 lloaaaa   bait@ to oha~a
     tha plaoa of bosinr8r darignatod in such liaann,
     km may do 80 br 8pplyiag to tb. CIouat~ aUrpdg88~11
     nor5r5na   hi8 oQnnn9 or aDDroTa ma In Olm ~886
             .i.Ll a   lioation        fo~~lioonsa   as &unia
     $o~%%?iiid~5ng             mquind   to pay add&
     Olonal 15canaa tear tir the mmdnlng   anaxpind
     8an of the 15oanaa bald by him. @ (ung6r8oor$ng
     OUW)
           *1. 3.8 6686 or II). *ppllomtlon for 6 tawu-
      lor oi 15oana8, 58 5% assdatw        ah&or fhr 8bon-
     ~quOtr& 8Catuto that mrh lppl5oatlon be iilad
     with Oha oounby *d68 8n& publrahra        br pwtdng,
     nab d hrsriug h6ld thorson in thr mu maunat
     a8 would ba ?lece88rrf In 0886 thr appl%eanl:
     ~5~~a5ag      aa t3r5&nel. applioation    r0r e


     l
     pepplla6tlon
     an
        lni:*8nIrouitl a
                          P
                              rot88t
                               whioh
                origIna appllcatloo
                      r0r
                                                woald bo go04
                                            be god   lp-t
                              a trarrefar ol lioanra?*

             II3 OUlYOQiniOn it 56 Illllndi3tO~ %hd th8 8pp11-
 t3etiOl&l!    356V8 t0 Chad@   tha phO8     Ot bU8in888 Oi thr
 liornaaa 8hall ba tiled rtth the Cmnby ihV&a rdl m
 8nma notlca by poatlllg and thr aama ha,aring wuld ba
 nro6886ry   an In the 01188 of an original     appliaatton
 for a lfornsa.     The nbovo quoted etatube provide8 that
 the ChQSQ8in tbs plaO0 Or bUEina88 may ba obbai.mb
 -by apply~      Eb the County JuC&a and moaiving          Urn
 oonaant or epproval 88 5.n tho a888 Or or1
.6dilM."    A8 w0 heva alroocy pointad out, 1
 667-6,Verrmn*s Penal cOb6, the Lag5siatura O%pZ6684
 proridad that the plrcre of the ,,opmitlon of the bu8i-
 1~88, a* mall a8 ~fcsonal qufllif%mtioas         OS th8 appll-
 otmt a& th msnw:r in whioh hs till          conduat hi8 bu81-
 ~188, may bc cwsi~5ar54 In pranting        or rspU5i6g th*
 llOW!tl@l. Ir (I: bear butinere is to bs morad Isto a naw
                                                           34

Honorable Bert Ford, pege 24


location,   or even a naw neighborhood, proper notloe
should be given and a hearing held in order that
proper protests    wag be made by any parties interested
adveraely in the ops ration of the buslneea at the pro-
posed location.
            2. Sinca the applloat ion for a chahge la
the place of business relater    only to the new pb oa
where the licensee   seeks to operate, the grounds for
rafuelng the applloatlon   would be such aa apply to
the propriety of operating at such place.      We do not
belleve that the application    ror a perialt to change
the plaae of business wvuld open up for a new lnveatl-
gatlon the personal quellflcationa    of the licenses
or any other matters   rxoept whether the propoard Bew
location  is a proper place ror ruch a buslneaa to be
operated.
                     SuppZaaentarJr Li cemaa
                      A.   D~saualtiioat   ion
            Under the foregoing heading,   you sat forth
the iellawiag   statement and quaatlonr:
           *The ‘foxas Liquor Control Aot,       Section
     10(a), ArtloLa II thereof,   provider       in part
     a8 roiiowa t
           **It u&all be unlawful for anl person
     to sell beer or orrer sama ror sal6 brtweea
     the houra of 12:OO ofclcok rld,night and
     7:00 A.~ M. or any day or iron! and after
     12:OO 09010c& midnight Saturday until
     7rOO A. M. Monday or the following weeki
     provldrd, however, that any holdrr of a
     Retail Dealer’s Licener or a Wlne anl Bee?
i




    Honorable Bert Ford, page 25:


        dolLam and oentil to mre than thr aalo
        value of rood and other wmoditlea       for
        fiuan oonruautlon sold by such licenser
        durin& suah hours, be entitled    without
        brillg reaulred to Day aru fir therefor.
        to a-map$laaientar~- limnie   authorida    -
        him to mll muoh beveragea durbg any
        hour of any day. iiald supplenmntery
        lioenae shall be on a rolp rurnlsbsd by th4
        Boerd or AdminirtraOor and upon being lssurd
        shell be attachad to ati beocg~ a prrt of
        besla llornse ot the holder, and suoh sup-
        pleosntati   lioenr  shall expire with th8




        tary license  ror rlz   (61 month8 thereaftrr.   *
        (Undar~soorlng aura)
               “1. %hsrs a repzes8ntatAvo   0r ths Tsxar
        Liquor Oontrol Board meIces Inquiry Into thr
        burinbar or the holder or a supplementary
        lloense,   as provided in the urxlerlinrd par-
        tlon or tha above--guot8d rtatuta, m6 such
        holdor h ?&?Ito show such rrpereatetits
        that his rood aales mceod the aele of bar,
        ia ruoh rallum     on the pert or the holder
        grounds for aenoellatfon    of nuoh llosnae?
              “2. In malclna, auoh showing to the Fop-
        rasentatlw   of the Board, doer the holder
        &me   to show that hia food salrr rxored
        his beer reler durIa& raoh day 4uring ths
        weak, during sash week during the year,
        during ssoh aonth during t&e gear, or that
        his rood aeler exceed his bsor sales during
        the aourw   or a gsar'e  tlnrr~n
Bonorsbla    Bar8 ?ord,     pass 26


            1. The atstuk      puotad abovo provides that
the lupplarntarp     liornw    naf br revoked Wnlaaa St
8an be uhowa by ths liQa~a8'          that tha galas of al-
aohollo bawragaa do no tlzauad in value the aalas oi
food and othor ccmsodltlaa       during tha atabdparioda
0r tiinr.   ThLa etatut* olrarlf      plaaea tha bar&n tan
tha li~wnara ta rake tha. naowaarf akmwi~ es to hla
aalra , e&i hir failure    ~to rsh~euoh     ebowing,arta~’
notlw, rrd hearin&, jup tifba       the RomM or Adainlatra-
tar la rrvokbw aucih aupplonmatart llaumr.
             Ha balievr,    hmmTsr, that uadar ths atatuta,
tha llosnars     la ant itled to en opportunttf,       after
mtioe,    to prsoent ot II henriog bo~frrm the Baard or
.Ldiainiatrator rridriwo a~b to 914 aalra vi 81OOhOllO
bsruagoa and sales or toed, and tht            mm    inebility
or railare    or tkr licenaoe     to prsrnb auoh eridenu
to a r~.~eerntstlte       or tbs Board wb6 is iaquirfag
late his bwin8ea would 1300alana be afrbaion0
$rcad !ior retokfng tbe tirsmar~.         T&a $Bote, us to thr
aaloe by th,o ,Zicmaae am to bs ~,d~teraInrd bg tb
Board   @r A&ninlatrator,      of%ar hsarlng, aa we brllan
that it was me Iate!nti49ll      af ths at*tuta   to ,plaaa 8hr
burdea or proof                         en thr liasrlaar te
show t&at his ,a                       o'b~tera$oa am nOt
lr o eedl~   IQ velur the alas      of food and other @om-
aodttl88    ror   human   wnakmptien.

            2. Thr etatut    la not at all clear a8 tO
the prrlod of OiaM Blah ah611 br wnefdmd         Ilo do-
terminiq    whethrr the aalra OS rlaoholta  b*verws8
rxosrd In velw     the ealaa of iood and othar oemodttiea
for human oonsumptian, ePM?t, Of OQUFMv*hB* WY
8tliea aurina, tha hours bbctwemmad f&n         8 and 7100
A. y. of say day $nd-fi!6mX.~2!00o’uleok J&i  ‘8”n&b8
$aturdaj u&II.   7100 A. IL mn&ay of ths ibll~irig
wuek u&allbe oonalderod,       wt brlfavo that tha Lagk-
fatum intended    In the last elauae undorliar& in tba
statute quoted above to aat up the aama stnadmd a*
that art out in the first Olm08 twierlinad        above ia
said statuta,   I. e., ydtorin# ueh prohibIted     bourn
n0m1l.y   In the wur06 Oi @nr 0~8 weak’8 tiU8."        We
 think that this lsn&ua@a Olaarly llMnste8      ?Ako
,poeeibility  o? cOneidSrln& Sia(rla b'Wa, si.EOO *
 period deaignatrd Is Wnl One welr'a tiOS*." FWtheZ'-
Honombla Bart Ford, pegs Z7


mon, tin use of the word wnoma;L1yw menlrerta an
lntsntlon   that a singlo weak aast not ba sonsldarsd
aloe    as s standard,  but it must be a normal or
averago wask*s salas.      Ths stetuts    doss not tall us
mar whet parlod the arerags must br takan, but laatas
this to tha reasonabla dlseratlon       of tha Board or Ed-
rlnlstrator.      If thara ara saasoml.l:     rarlatloar    In
sales,    the Board or Admlnlstntot     should monsldsr a
suffloiently    long parlod SO se to urlvo        st a Sslr
aterags ln order to dstarmina Ihat %ormal* lslss bmrr
barn.     Ths langth of aaah parlod wbloh ~111 bs usad
by thi Board or Administrator      will hare ba bs datsr-
mined on a rrasonablr basis by thr Board or Admlnlstra-
tor dspsnding upon t&a feet8 as to saasansl           or perlodio
rsrlatIons    In salrs in sash particular      oass.
                        8.    ~aliilostlon    ior Ranawal
            Wndsr the   fcw84$oing  haadlty   yeu sot   torth
tha tollcmiafj   stataarnt    and qtmstioar
            VW8 and Ragulation No. ZZB-1 of
      ths Tour LlqUOr Control Borpd,~%lating
      to ranawal Or arlstlnCC sopplamsntary
      llwnaes,  protldas   as follows:
              **Any rota11 bwrr llsaassa   for on-
      prmlsaa consumption, or wins and bssr par-
      alttas,    now holding a suppl.saaatarl   llsaasa,
      may, at the time of th8 rasaipt~f        his rs-
      aewad basla lloonso,    maks applloation     in
      dupU.aata to tha County Job&o of tha oounty
      of his rraldanos,    ror rsnswal or his sup-
      plsrnantarj llsanaa,   whlah scdl appliation
      shell ba in fMldeVlt     fOW ati 8o!Uiainis%
      the roilwring inroxmt          loa:
Boaorabla   Bert Ford, page PI


            “‘stata    of Rxs8,

            “‘fhunty    Of                I

            w’Your arflsnt,                        . a
     rosldant oltlrro of &a oouat~ ahd Sfatr
     abova sat forth, bsiaQ O$ l~ful~@,    and
     first duly sworn, oa oath stats~ and np-
     rrsants to the Go\latr Judge oi
     Qountl, Taxas, and to Uas Wxas Liquor
     control  Board as roihm:
            *‘(l) That ho is the bolYsr 0r 8
     rammlrstall     bssr dsalsr~s on-pru$ss
     llooneio, or wins and bear retailir*s   per-
     mit, NO.



           **(2)  That ha was the hoLd~@rof a
     ~applamatary   Liornsr Ho.          * i*suod
     by the Qounty t&to of
     TQxeS, on the       day oT"----+~~:
     for the prsord~     llosn88 PUiOd.
            "'(3) That at all times Qtlrbq the 0X-
     istems     of the supplaa~ta~       Wosnsa prriod
     arorosald,      the sale of food and other OOm-
     nodit        for human aonsumptloa 80ia by ar-
     flant during prohlbUd hoes as driiard
     by brotlon 10(a), Artlola ZX, or the Texas
     Liquor Oontml Aot, srossdad in dollars and
      cents ths amount of bosr sold during said
     hours and ne raot adsts         that in any way
     dlsqualitlas       appllosnt trap rs0rl+lng   8816
     ;;fp~s~o$iary       Llosnm,  sad ~furthsz lfflant
                  .

                                          AWIAHT

      "'Sworn to and subsarlbsd       bafcars 81. this
      the -   bay or                   ,19__.

                              %otary Pub110 in aad fQr
                                          Qounb~, Taxas. f
Honorable Bert Ford, page 29


            "'Said appliaetlon    shall be signed and
     sworn to by arrlant,      and prasentrd to the
     County Yudge or the County of hls reeldsaoe,
     and it said County JUga has roason to be
     llrva that any stckment       contained thsmln
     is untrue or misleaa~,        hs my rafusa to
     issue the same; aul it the Cloanty Judge Is
     sattiSlsd    that the statsmrnts    oontalns& in
     said appllastlon    are trua, hs may issue the
     nnawod Bupplapsntary Llarnsa to ltflant,
     whloh aald Supplemsmtary Llo81sr is to bs
     sttaohsd to end mods a pert of the bar10
     1100n80, and shall expire on thr same datr
     as the basic llasnss,
           wlA oopy or the 8 lioatlon,    tcqathar
     with a 00 J o? l&r SoppPpamontprf Zloomm so
     ranawod, Pr grnntad,  shsll be ibrwardrd      by
     me County Judea to ths Toxas Liquor Qantxol
     Board at Austin, Texas. *
          This Rule and Ragulatlon was passsd,
     no doubt, to prerl&s 8 evthod ot rmtswl~
     8 supplsmsntar~ lloenss,   ika ta tha faot
     that the statuta was wt 8goiri0 in rsg8rb
     to auoh proosdursl  a&hod.
                 where thr applioation    fbr F@nMIl
     ISJ zaa;:’ la the County Jold&e duty-botlad to
     tnko u&h a??Ldsvlt at its ?a00 VslUs, or
     does   hs here the dlsastfoaary     authority to
     requlroadditional     wfgaoXother 'then the 6wop~
     affidavit    of t&m appplioanti and does ho ham
     t&a dieorotlonary    autheltg to mfasa, FoWWll
     app1ieationa    it hr hss roaaoti to belira
     tkt    aoh affidavit   is mislradlng or untl?UOTW
                                                                               .-_
                                                                                     40


&gvrablo         Bert   Ford,   pots    JO



             1. Tbo 0ount.r Jude8 ia not required to take
the arridavit      or the appliotint 00 its raoo value but
has dlsorotlomr~       euthoritl   to aoeopt cr rojoot ouch
application     upon ovldonoo hoard by him, if, suah evl-
donor show a reosonablo ground for bllovlq               that
aatarial    stntammts    in said affl6avlt are mlslraaing
or untrua.      ArtlOl8 667-7, Yornon'a Penal &do, prc-
vlUas that the Boa-d or Admlnlotrator say roqulro tha
oppllcent    tar a roaowal lloonoo tc vii0        appllc4tlcm
with the Uounty Ju8go aad submit tc hasringbaron Muah
County Jude8 in the manner rspuirsd of lnf applioaat
for the primsrf or orlglnel        1i0onso.~    Wo bollovo that
thls~glvo#     the Oounty Judge power to roruss to aocopt
as true tho statsmoats       in the orridovlt,    provldrd that
there la other svldsnoo givlw          roascnsbls  grow&Is for
balioving    that th St4 tsmvnts OOntatiod in bha s~fldarlt
are not true.
                                       Xojano tioaa
                  Bador the above heading,            you set out tho   fol-
lowing        statansnt  ana ~~stionsr
              TPho T6xas Llqucr Uoatrol hat, Goat&n
         27, Artlolo II theroOf, provlaoa as f6llowS:
                 **Upon hovln& col.loQ tc his a ttontlon
         bg    affidavitof lg orodlblo parrson that
         any person is violating,       or is shout tc
         tiolate,    any 0s the pxarlslons or the
         Texas Llq,uor Control P.ot or it any par-
         aft or llodnso was wron@ul~y lmvuod, it
         8heu     be th8  autg 0s the Attorney t3onaral,
         or tbo Dlstrlot      or UountJ Attoxnof   Ii0
         bygin prccoodfngs to rostrsln       any suoh por-
         son from the throatsnod or any furthar viola-
         tion, or operation under sueh permit or
         llooaso,    sad the Djstrlot    Judge shsll.h~+e
         authority     to issue roetraining    ma0F8
         without    hearing, and upon nobleo and haar-
         ing to grant in&motion,        to prevent suoh
Honorable Bert Ford, p8.q 31


     throatens  or rurther vlolp.tlon by thr
     person oomplaind agalnat,    an4 my rogulre
     the person oonplalning to file a bon& in
     euoh emount and oontsining   euah oondl-
     tiona end in such oaeee ae the JuAer




    to notify the CoilntyJudgs of                the county
    wherein wafiiaeued         enp lioanar or palmit
    a0 canoslla A, au4        to notify the Boer4
    or any Juclgnbsntct        6 oourt   whiah     aar
    oparak hereunder          to 0a50el a licensr
    or     prrmit.*
                  #mare a llcansre   has been en-
    jod?&om         violating   tha Texas Lipuor
    Control Act or any par13iaular phs8
    thereof an4 in oitcd for contePipt Of crourt
    an4 is fouu4 guilty of belag, in oonterdpt
    or oourt bp vlrtue of hsvibg violate4           acme
    grovialon or the Injunotion,       ia his liornee
    sutimetiofilly,     by operation or law, void
    aad or no further ior         a5d 9mOt;    an4,
    without further prooeedl.qe       and without
    the [louEt*e juagslent 60 deolaring,      would
    euoh lioensee      be Ao%ng business without a
    liaen~~ should he f&U. to oease dofix
    budnear upon the date the contempt jodg-
    sent     was   rendmod?
Honorablr Bert Bard, page 32


            “2. what would be ths rfatur or the
     llaanae ii In the oa4a or a 00rporatlon an
     orfloor or mploya     or the oorpor:tlon,
     hnvlng bran enjolnsd,   is found guilty of
     bring in oontkplpt or court?
           “3.    What w0ul4 be tba 8tatu8 of the
     llomaa    lr In tbo aa4* ora~pertnarrrhlp,
     a4sooIatIon,     or ~n4lvl4ua1, an auploya8
     or a&ant or the lioan8a0, havlag baan rlr8t
     lijolu84,    18 loua   guilty    of baky   in aon-
     84mpt   Of   aourt7;
            The rtatuta whiab you hav8 quota4 abovr
 (+tlok    667-27, Veruon'a Poaal Coda) rxprrarly pro-
Ti444 that, *upon any juddgnrnt or tha oourt that
riolation   or 0~ r04tlainlng    order or injtmmon
irsu84 h8rranA4r ha8 ooourrod, lu6h juU@unt 8hall
oprr4tr to aanorl without fkrther proo8rAIng8, any
licanar or permit hold by tbs prr4ar who fa datuulmt
In the pmas4Ing4.       . .* Ths elrar import of thla
lan.@a~a 18 that tha juAgm8nt finding thr drrendant
guilty or a violation     or an Itljunotlon or the oourt
work8 an lpao root0 oanorllation      or thr llaanaa,    avan
though no wuh 8xprasr pmvi8lou br aautalned in t&
  UtQmBnt.   lUodoubt the bettor praotloa 18 to have tha
j udgmont provide that tha li4an44      18 oanorlrd, bus the
aamallatlon     rollowr 08 a metto]: of law l'rrm thr juag-
mat findIng that a violation       of thr lnjumtlon     ha8
oaoarred, an4 a raoltatlon of the oanaallation         in tha
jaagsrant 18 not rsrsntlal.     Tbr court ho8 no Airara-
tlon an to whether 4 aaao4lla8lon       wi3.Z rimult f'roa @U&I
             Gumparr Toxae Llauor Control Board I, Blaoh8P,
$?%:        (24) 1030    ln  hi&~ lt        hldthtbbr
dlatrlat   aaurt hed io dlktlon        $'r.keln     km can-
osllng the licraar whara the rvldmoa gave rsa8omblm
support to thr Board’8 ooaa‘lualon that liti Lipuor
Control Aot had boon violatad.
      2.   Artiolr   4661, Vernon's    Taxas Girl1   Statut84,
pr~vlder   in pert   a4 followrt
               lnjaaotlon
           "1111            r44tr4ln4 tha attornqa,
      Santa, ruvmntr     old rm~lofrr of the party
      enjoln84, or wall a4 thm party hla84lt,
     lrr4otira   from tb4 eonlea  or notl44 of tb4
      lnjunation  an4 during it4 continuanor In
      foror. . . . *
            It roiiow4 that     it an ofrlow      or aaplo~oa or
a oorporatlon vlolatra      thr lnjunotlm      and i4 found in
contarpt or the oourt*a jod@nt,            tha llarnar 14 oan-
oalrd.   ?iooo44aPlly, tbr oorporstlon o a nlo t only
through ltr agenta.       IB analegou8 demo, lt h44 b4m
br14 that 4 lla4n4r map k oamalr4 for rloletionr             or
tb Liaubr Oontmol Aat bv an ulent or rrm4nt. atan
aontrary to lx p r a 4 4in8truotlo58      Or the llaanio8.
Bradley v. Tgxaa Ll~uon? Ooti~01 Board, 108 8. W.
       JOOi Tare8 LlauOP CloatPol Wear4 v. Warfield, 122
8. w, (Ml 66
117 8. w. (26
         3. A48umln6 that thr laployar oc a&rat of the
lle4n4a4 was ~urpoPldi~& to aot aa 8aah at'thr tlm8 of
th4 tiolatlon   0r the oouirt~ainjo~ti~m, hi4 unlawful




a aaraxlant  la the lnjunotlon poaading,    the atatut4
quota4 abore 4or4 not prori'a4 bhat there 8h8l.l ba aoto-
matlo aanodlatlm,,   tin aktuk   ~roridl~   that the $u%-
mnt ahall ou4r4ti to oanorl %nf 114411~ or p4Pmit
dil4 bl tha braon who ir brivndint in the pr~oa44lnga.*
Ii thr agent, an4 not the amployu, 10 tha d~fendoat,
we kllevo   that in ordar 80 oaaa41 tbr llamaa   of bha
aaployar $S would ba naorraarg to feller   the proeadorr
Eonorablr Bert   Ford,   pgr    34



for auoh oanorllatlon     art   out in Artlala   667-19,        V4mCIIQL’4
Penal Oodal
                                          Your4 VOPy   tPuljr

                                            OBWIHIAL011TBXAS
                                     ATTORWBY




                                                           A4aisbsnt




        APPROVEDJAN      4, 3.941

         t$zL&&          3vLL-u
        ATTORNEY GENERAL Or'TUAS